NOTE: This order is nonprecedential
United States Court of Appeals for
the FederaI Circuit
REX T. NELSON,
Petitioner,
V.
UN[TED STATES POSTAL SERVICE,
Resp0ndent.
2010-3152
Petiti0n for review of the Merit Systems Protection
B0ard in case 110. CH0752080811-I-2.
ON MOTION
ORDER
Rex T. Ne1son moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted.

NELSON V. USPS
'AUG 1 0 2010
Date
ccc Rex T. Ne1son
S
Jeanne E. Davidson, Esq.
2
FOR THE COURT
lsi J an I'Iorba1y
Jan Horbaly
Clerk
F E
"~‘+ss“F2*DSl*.'£1e.P.:°“
'AUG 1UZU10
.|ANHORBAL¥
0LERK